DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 5, 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0207833 A1 to Bear et al. (hereinafter “Bear”) in view of United States Pre-Grant Patent Application Publication No. 2009/0298993 A1 to Kosinski et al. (hereinafter “Kosinski”).

Referring to Applicant’s independent claim 1, Bear teaches a coated abrasive article (See Abstract; par. [0156] of Bear) comprising: a backing material (pars. [0157], [0161] of Bear); an abrasive layer disposed on the backing material (par. [0157] of Bear), wherein the abrasive layer comprises abrasive particles disposed on or in a binder composition (pars. [0157], [0162] of Bear); a size coat layer disposed on the abrasive layer (pars. [0157], [0159] of Bear); and a supersize coat layer disposed on the size coat layer (pars. [0157], [0159] of Bear), wherein the supersize coat layer comprises a polymeric composition (pars. [0157], [0159] of Bear), and a plurality of active filler particles dispersed in the polymeric composition (pars. [0159-160], [0163]; Bear teaches the binder formulation of the supersize coat layer may comprise antiloading agents, fillers, anti-static agents, lubricants, grinding aids, etc., which are all equivalent to Applicant’s claim term “active filler particles”).
Although Bear teaches the supersize coat layer comprises a polymeric composition containing a plurality of active filler particles dispersed therein (pars. [0157], [0159-160], [0163] of Bear), Bear does not teach explicitly the active filler particles are “para-aramid particles” according to Applicant’s claim language.
However, Kosinski teaches phenolic resin compositions containing less than 5 percent by weight of wholly inorganic expansible clay particles well dispersed therein, methods for making the same, and articles incorporating the same (See Abstract of Kosinski).  In at least one embodiment, Kosinski teaches the aforementioned composition range is defined by the amounts of cured phenolic resin and wholly inorganic expansible clay (par. [0040] of Kosinski).  Kosinski teaches further the composition of the present invention can be used with other additives, fillers and reinforcements (par. [0040] of Kosinski).  In particular, Kosinski teaches non-limiting examples of fillers and reinforcements include cotton, glass fibers, carbon fibers, para-aramid or meta-aramid fiber, and other minerals (par. [0040] of Kosinski).  There is a reasonable expectation the aramid fiber filler of the coated abrasive article of Bear can be substituted with the para-aramid fiber of Kosinski.  Both Bear and Kosinski teach coated abrasive articles (See Abstract; par. [0156] of Bear; See Abstract of Kosinski) generally comprising a coating (pars. [0157], [0159], [0162] of Bear; par. [0040] of Kosinski) containing a filler comprising cotton (par. [0144] of Bear; par. [0040] of Kosinski), glass fibers (par. [0144] of Bear; par. [0040] of Kosinski), carbon fibers (par. [0144] of Bear; par. [0040] of Kosinski), aramid fiber (par. [0144] of Bear; par. [0040] of Kosinski), and other minerals (par. [0163] of Bear; par. [0040] of Kosinski).  While Bear teaches the filler is generally an aramid fiber (par. [0144] of Bear), Kosinski teaches more specifically the aramid fiber is a para-aramid or meta-aramid fiber (par. [0040] of Kosinski).  However, as Bear teaches the presence of the filler contributes towards the flexural modulus of the cured binder system (par. [0164] of Bear), Kosinski also teaches the para-aramid fiber may have a functional purpose (par. [0040] of Kosinski).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to recognize and appreciate aramid fiber in general and para-aramid fiber in particular can be utilized as a filler for a functional purpose in binder systems and coating applications for coated abrasive articles. MPEP 2144.06 [R-08.2012] (II) and 2144.07 [R-08.2012] For this reason too, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Bear and substitute the aramid fiber of Bear with the para-aramid fiber of Kosinski.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify to do so given both Bear and Kosinski teaches the aramid fiber in general and para-aramid in particular are utilized for a functional purpose in coated abrasive articles (par. [0144] of Bear; par. [0040] of Kosinski).

Referring to Applicant’s claim 3, Bear as modified by Kosinski teaches the para-aramid particles have an average particle size of less than 10 microns (par. [0163] of Bear).  The average particle size range taught by Bear renders obvious Applicant’s claimed range.  The average particle size range taught by Bear lies within Applicant’s claimed range of “less than 300 microns”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Bear as modified by Kosinski teaches the active filler particles are present in an amount based on the weight of the supersize coat layer of from about 5 to about 50% by dry weight of the binder (par. [0163] of Bear).  The active filler amount taught by Bear renders obvious Applicant’s claimed range.  The active filler amount taught by Bear overlaps Applicant’s claimed range of “not less than 0.1 weight percent and not greater than 15 weight percent”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 5, Bear as modified by Kosinski teaches the supersize coat layer comprises active filler particles, e.g., para-aramid particles, in an amount ranging from about 5 to about 50% by dry weight of the binder (par. [0163] of Bear; par. [0040] of Kosinski).  The active filler amount taught by Bear renders obvious Applicant’s claimed range.  The active filler amount taught by Bear overlaps Applicant’s claimed range of “from 3 wt% to 14 wt%”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 8, the teaching “the abrasive article has an increased carbon steel removal rating of at least 5% compared to an identical coated abrasive with the only difference being that a plurality of active filler particles are present in the supersize coat” is inherent within and/or obvious in light of the teachings of Bear as modified by Kosinski.  Bear as modified by Kosinski teaches a coated abrasive article whose structure and components, e.g., backing material, abrasive layer, abrasive particles, binder composition, a size coat layer, a supersize coat layer, supersize coat layer, plurality of active filler particles, including their constituents and amounts therein, are all identical or substantially identical to Applicant’s claimed coated abrasive article, claimed constituents and claimed amounts.  Given all these similarities in both structure and composition between Applicant’s claimed invention and the coated abrasive article of Bear as modified by Kosinski, there is a reasonable expectation the coated abrasive article of Bear as modified by Kosinski will perform as well as Applicant’s claimed coated abrasive article.  For this reason, the teaching “the abrasive article has an increased carbon steel removal rating of at least 5% compared to an identical coated abrasive with the only difference being that a plurality of active filler particles are present in the supersize coat” is inherent within and/or obvious in light of the teachings of Bear as modified by Kosinski. 

Referring to Applicant’s claim 9, the teaching “the abrasive article has an increased cumulative stainless steel material removal rating of at least 5% compared to an identical coated abrasive with the only difference being that a plurality of active filler particles are present in the supersize coat” is inherent within and/or obvious in light of the teachings of Bear as modified by Kosinski.  Bear as modified by Kosinski teaches a coated abrasive article whose structure and components, e.g., backing material, abrasive layer, abrasive particles, binder composition, a size coat layer, a supersize coat layer, supersize coat layer, plurality of active filler particles, including their constituents and amounts therein, are all identical or substantially identical to Applicant’s claimed coated abrasive article, claimed constituents and claimed amounts.  Given all these similarities in both structure and composition between Applicant’s claimed invention and the coated abrasive article of Bear as modified by Kosinski, there is a reasonable expectation the coated abrasive article of Bear as modified by Kosinski will perform as well as Applicant’s claimed coated abrasive article.  For this reason, the teaching “the abrasive article has an increased cumulative stainless steel material removal rating of at least 5% compared to an identical coated abrasive with the only difference being that a plurality of active filler particles are present in the supersize coat” is inherent within and/or obvious in light of the teachings of Bear as modified by Kosinski.

Referring to Applicant’s claim 10, Bear as modified by Kosinski teaches the active filler particles of the supersize coat consist essentially of para-aramid particles (pars. [0159-160], [0163] of Bear; par. [0040] of Kosinski).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0207833 A1 to Bear et al. (hereinafter “Bear”) in view of United States Pre-Grant Patent Application Publication No. 2009/0298993 A1 to Kosinski et al. (hereinafter “Kosinski”) as applied to claim 1 above, and further in view of United States Patent No. 5,094,913 to Yang (hereinafter “Yang”).

Referring to Applicant’s claim 2, although Bear as modified by Kosinski teaches a plurality of active filler particles, such as para-aramid fiber, dispersed in the polymeric composition (pars. [0159-160], [0163] of Bear; par. [0040] of Kosinski), Bear as modified by Kosinski does not teach explicitly the para-aramid particles are “p-phenylene terephthalamide particles” according to Applicant’s claim language.
However, Yang teaches oriented, shaped articles such as films or fibers of paraaramid/meta-aramid blends which are useful for the manufacture of para-aramid pulp, a process for making such articles and a pulp-making process are disclosed (See Abstract of Yang).  Yang teaches it is known in the art the industrial demand for para-aramid pulp such as the poly(p-phenylene terephthalamide) pulp sold under the trademark Kevlar® by E. I. du Pont de Nemours & Co. has been steadily increasing (col. 1, ll. 15-18 of Yang).  Due to high temperature stability, Yang teaches strength and wear resistance, para-aramid pulp is increasingly being used in brake linings and gaskets to replace asbestos with its known health risks (col. 1, ll. 18-21 of Yang).  Yang teaches further para-aramid pulp is also being used in newly-developed papers, laminates and composites for applications requiring high strength and temperature stability (col. 1, ll. 22-24 of Yang).  There is a reasonable expectation the para-aramid fiber of Bear as modified by Kosinski can be substituted with the poly(p-phenylene terephthalamide) taught by Yang.  As Yang teaches poly(p-phenylene terephthalamide) are useful for laminates and composites for applications requiring high strength and temperature stability (col. 1, ll. 15-24 of Yang), and Bear as modified by Kosinski teaches the presence of the para-aramid particle filler contributes towards the flexural modulus of the cured binder system (par. [0164] of Bear), a person having ordinary skill in the art before the effective filing date of the present application would be motivated to utilize poly(p-phenylene terephthalamide) of Yang as the type of para-aramid of Bear as modified by Kosinski.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Yang teaches poly(p-phenylene terephthalamide) are useful for laminates and composites for applications requiring high strength and temperature stability (col. 1, ll. 15-24 of Yang) like the coated abrasive articles taught by Bear as modified by Kosinski (par. [0164] of Bear).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2008/0207833 A1 to Bear et al. (hereinafter “Bear”) in view of United States Pre-Grant Patent Application Publication No. 2009/0298993 A1 to Kosinski et al. (hereinafter “Kosinski”) as applied to claim 1 above, and further in view of United States Patent No. 4,588,419 to Caul et al. (hereinafter “Caul”).

Referring to Applicant’s claim 6, Bear as modified by Kosinski does not teach explicitly the coated abrasive article further comprises “a plurality of alumina trihydrate particles dispersed in the binder composition of the abrasive layer” according to Applicant’s claim language.
Caul teaches abrasive products utilizing resin systems particularly suited for use in the manufacture of coated adhesive products (See Abstract of Caul).  In at least one embodiment, Caul teaches the resin systems of the invention also may contain filler materials which are suitably selected from any filler which does not harmfully affect the properties of the system, is low in cost and is able to be included in significant amounts in the system (col. 5, ll. 31-35 of Caul).  Caul teaches preferred fillers are calcium carbonate, aluminum silicate and alumina trihydrate (col. 5, ll. 35-37 of Caul).  Caul teaches further such materials have been found to be usable in large amounts in the resin systems with retention of good property strengths and flexibility properties of the cured resin (col. 5, ll. 37-40 of Caul).  There is a reasonable expectation the coated abrasive article of Bear as modified by Kosinski can be modified further to incorporate alumina trihydrate pursuant to Caul’s teachings.  Both Caul and Bear as modified by Kosinski teach coated abrasive articles (See Abstract; par. [0156] of Bear; See Abstract of Kosinski; See Abstract of Caul) generally comprising a coating (pars. [0157], [0159], [0162] of Bear; par. [0040] of Kosinski; col. 4, ll. 26-31 of Caul) containing a filler (par. [0144] of Bear; par. [0040] of Kosinski; col. 5, ll. 31-40 of Caul).  As Bear as modified by Kosinski teaches the presence of the filler contributes towards the flexural modulus of the cured binder system (par. [0164] of Bear), and Caul teaches the filler contributes to the retention of good property strengths and flexibility properties of the cured resin (col. 5, ll. 37-40 of Caul), both Caul and Bear as modified by Kosinski teach their respective fillers modify, that is, enhance, their respective binder system’s properties for use in coated abrasive articles.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Bear as modified by Kosinski as incorporate alumina trihydrate pursuant to Caul’s teachings.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given both Caul and Bear as modified by Kosinski teach their respective fillers modify, that is, enhance, their respective binder system’s properties for use in coated abrasive articles.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, that is, independent claim 1, and any intervening claims, that is, dependent claim 6.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 7, along with all the cumulative limitations of independent claim 1 and dependent claim 6, with particular attention to “wherein the alumina trihydrate particles are present in amount not greater than 15 weight % and not less than 0.1 wt%”.
Although Bear as modified by Kosinski and Caul teaches a coated abrasive article further comprising a plurality of alumina trihydrate particles dispersed in the binder composition of the abrasive layer (See Abstract; par. [0156-157], [0159], [0162] of Bear; See Abstract, par. [0040] of Kosinski; col. 4, ll. 26-31; col. 5, ll. 31-40 of Caul), Bear as modified by Kosinski and Caul teaches the filler is present in exemplary amounts of 31%, 48%, 30%, 19%, 26%, 50% and 23% (See Examples 1, 2, 6 and 7 of Caul).  All these amounts lie outside Applicant’s claimed range of “not greater than 15 weight % and not less than 0.1 wt%” according to Applicant’s dependent claim 7.  For this reason, there is no obvious reason to modify the teachings of Bear using the teachings of Kosinski and Caul and teach “wherein the alumina trihydrate particles are present in amount not greater than 15 weight % and not less than 0.1 wt%” according to Applicant’s dependent claim 7 and the cumulative limitations of both independent claim 1 and dependent claim 6.

Response to Arguments
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive.
With respect to the rejection of claims 1, 3-5 and 8-10 under 35 USC 103, Applicant asserts while Bear teaches a coated abrasive article Bear is silent to a coated abrasive article having active filler particles including para-aramid particles.  Applicant asserts further Kosinski fails to cure the deficiencies of Bear.  In particular, Applicant asserts Kosinski teaches para-aramid fibers in a long list of potential fillers.  Applicant asserts the inclusion of para-aramid particles in the supersize coat provides unexpected results.  Applicant draws attention to working examples S1, S2 and S3 disclosed par. [0092] and Table 7 of Applicant’s specification as originally filed and briefly discusses said unexpected results.  Applicant asserts it would not have been obvious to one of ordinary skill in the art to modify the abrasive article of Bear to include para-aramid particles in a supersize coat.  For this reason, Applicant asserts independent claim 1, and claims 3-5 and 8-10 depending therefrom, are patentable over Bear and Kosinski.  With respect to the additional individual rejections of claims 2 and 6 respectively under 35 USC 103, Applicant relies on their remarks in support of independent claim 1.
Examiner disagrees.  Applicant’s remarks do not address or acknowledge Bear’s teachings and, in particular, overlook the fact that Bear teaches utilizing aramid fibers as filler material (See par. [0144] of Bear).  Applicant’s remarks also overlook the underlying rationale supporting the proposed modification of Bear’s teachings using the teachings of Kosinski.  Moreover, Applicant’s working examples S1, S2 and S3 disclose specific materials for the abrasive particles, binder composition, size coat and supersize coat polymeric composition, as well as specify each constituent’s amount, including the active filler particles in weight percent.  In contrast, Applicant’s independent claim 1 does not claim any one of the aforementioned limitations.  For this reason, Applicant’s working examples S1, S2 and S3 are not commensurate in scope with Applicant’s claimed invention.  For these reasons, Applicant’s remarks are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731